Title: To James Madison from Louis-Marie Turreau de Garambouville, 25 April 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 25. Avril 1808

J’ai l’honneur de vous addresser ci-joint les deux passeports que vous m’avez demandes par la lettre que vous m’avez fait l’honneur de m’écrire le 22. Courant pour le Brigantin St. Michel et pour le Vaisseau Leonidas.
Je profiterai du premier pour envoyer mes depêches en France, ainsi que vous voulez bien me le proposer; et je vous aurais une Véritable obligation Monsieur, de me faire Savoir quand et à qui je devrais les remettre.  Je Saisis cette occasion, Monsieur pour vous renouveller l’assurance de ma Haute Consideration.

Turreau

